DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 8 – 13 have been cancelled. Claims 1 – 2 and 14 – 25 have been amended. Claims 3 – 7 and 26 are as previously presented. Claim 27 is new. Therefore, claims 1 – 7 and 14 – 27 are currently pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 
Response to Amendment
	Applicant’s amendment overcomes the 112(b) rejections of claims 18 – 25.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 1 recites the term “and/or” in the limitation, “wherein the welding wire consists of ..., optionally Al ...; optionally, Mo ...; optionally, Ti ...; and/or optionally, Cu ....” Given the inclusion of the term “optionally,” it is unclear how the term “and/or” differs from ‘and’ in this limitation.
Claim 24 recites, “wherein the welding wire has the Mo, the Ti, and the Cu are present in the welding wire.” This language should include either “the welding wire has” or “are present,” but not both.
Claim 25 recites, “wherein the welding wire has the Al, the Mo, the Ti, and the Cu are present in the welding wire.” This language should include either “the welding wire has” or “are present,” but not both.
Claim 27 recites, “wherein at least 50 mass% of slag, based on total slag mass produced in the welding is agglomerated in vicinity of a crater.” It appears there should be a comma after “welding” for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites, “wherein at least 50 mass% of slag, based on total slag mass produced in the welding is agglomerated in vicinity of a crater.” It is unclear where the claimed “crater” is located. The claim does not distinctly point out whether the claimed “crater” is located on the steel sheet, or is part of the joint created by the welding wire, or is located somewhere else. Additionally, it is unclear what region would be considered in [a] vicinity of a crater.” For example, is there some radius around the crater such that locations within the radius are considered “in vicinity” of the crater, and locations that are outside the radius are not considered “in vicinity” of the crater? If so, what is that radius?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 17, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schorghuber (US 2009/0026188) in view of Yonker (US 4,987,288).
Regarding claim 1, Schorghuber discloses an arc welding method (“the welding process is defined by the cyclic alternation of an arc phase and a short-circuit phase” [Abstract]), comprising: 
welding a workpiece while controlling feeding of a welding wire in a moving direction (“during an electric arc phase, a welding wire is moved in the direction of a workpiece until contacting the workpiece, subsequently, after the formation of a short-circuit and during the short-circuit phase, the wire transport is reversed and the welding wire is moved away from the workpiece” [0001]), 
wherein the welding is performed using the welding wire and a gas comprising Ar (“a protective gas such as, for instance, ... argon” [0034]), at a frequency, in the moving direction of the welding wire (“the movement frequency is set between 1 Hz and 150 Hz, preferably between 30 Hz and 70 Hz” [0016]).

Schorghuber does not expressly disclose wherein the frequency is in a range of from 35 to 160 Hz. Rather, as stated above, Schorghuber discloses wherein “the movement frequency is set between 1 Hz and 150 Hz, preferably between 30 Hz and 70 Hz” [0016].
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the frequency is in a range of from 35 to 160 Hz. Schorghuber states, a “user will be able to quickly find out the optimum movement frequency for the respective workpiece to be processed” [0016]. This indicates that the selected frequency depends on the workpiece to be processed. Schorghuber also states, “[t]he frequency of the melt bath vibration can be selectively influenced through the movement frequency of the welding wire. By choosing a low movement frequency, the natural vibration of the melt bath can be strongly reduced in a simple manner so as to avoid weld spatter. Similarly, an increase of the movement frequency will lead to an increase in the natural vibration of the melt bath and, hence, improve the gap bridging ability in an advantageous manner. It is, thus, feasible, by the adjustment of the movement frequency, to enforce a selective excitation of the vibration of the melt bath” [0017]. It would have been obvious to one of ordinary skill in the art to select a frequency that reduces or avoids weld spatter, and/or improves gap bridging ability as desired. Furthermore, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.

Schorghuber does not expressly disclose wherein the workpiece is a steel sheet, or wherein the welding wire consists of Fe, C, inevitable impurities, and, in mass%: 
Si in a range of from 0.2 to 1.3%; 
Mn in a range of from 0.2 to 1.5%; 
S in a range of from 0.01 to 0.05%; and 
optionally, Al in a range of from 0.1 to 0.5%, 
optionally, Mo in a range of from 0.1 to 2.0%, 
optionally, Ti in 0.3% or less; and/or 
optionally, Cu in 0.4% or less.

Yonker is directed toward arc welding [Title]. Yonker discloses performing arc welding on a steel workpiece (“gas metal arc welding of steels” [Col. 1, lines 5-6]). Yonker discloses a welding wire consisting of Fe (“iron based filler wire” [Col. 2, line 29]), C (“about 0.05 to 0.09 weight percent carbon” [Col. 2, lines 37-38]), inevitable impurities (inevitable impurities are necessarily present; additionally, Yonker discloses “0.00 to 0.025 weight percent phosphorus” [Col. 2, lines 39-40]; Applicant’s specification indicates that phosphorous is considered an inevitable impurity (see, for example, Applicant’s specification at [0030]); furthermore, Yonker indicates that the weight percent of phosphorus can be as low as 0.00), and, in mass%: 
Si in a range of from 0.2 to 1.3% (“0.70 to 1.00 weight percent silicon” [Col. 2, line 39]); 
Mn in a range of from 0.2 to 1.5% (“1.10 to 1.40 weight percent manganese” [Col. 2, lines 38-39]); 
S in a range of from 0.01 to 0.05% (“0.00 to 0.025 weight percent sulfur” [Col. 2, lines 40-41]); and 
optionally, Al in a range of from 0.1 to 0.5%, optionally, Mo in a range of from 0.1 to 2.0%, optionally, Ti in 0.3% or less; and/or optionally, Cu in 0.4% or less (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the workpiece is a steel sheet, or wherein the welding wire consists of Fe, C, inevitable impurities, and, in mass%: Si in a range of from 0.2 to 1.3%; Mn in a range of from 0.2 to 1.5%; S in a range of from 0.01 to 0.05%; and optionally, Al in a range of from 0.1 to 0.5%, optionally, Mo in a range of from 0.1 to 2.0%, optionally, Ti in 0.3% or less; and/or optionally, Cu in 0.4% or less. Schorghuber does not expressly state the composition of the welding wire utilized in the arc welding method. Yonker states that the welding wire with the described composition is relatively low-cost, results in improved deoxidation, reduces the potential for weld deposit hot cracking, improves fatigue properties and appearance, and reduces splatter, as compared to prior art welding wires [Col. 2, line 60 – Col. 3, line 18]. Therefore, one of ordinary skill in the art would have been motivated to utilize a welding wire having the composition described in Yonker to achieve the benefits listed above.

Regarding claim 2, Schorghuber does not expressly disclose wherein the Al, the Mo, the Ti, and/or the Cu is present in the welding wire.
Yonker discloses wherein the Al, the Mo, the Ti, and/or the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al, the Mo, the Ti, and/or the Cu is present in the welding wire. As described in the rejection of claim 1, one of ordinary skill in the art would have been motivated to utilize a welding wire having the composition described in Yonker to achieve the benefits listed in the rejection of claim 1.

Regarding claim 5, Schorghuber does not expressly disclose wherein the frequency of the welding is in a range of from 45 to 130 Hz in the moving direction of the welding wire.
However, Schorghuber discloses wherein “the movement frequency is set between 1 Hz and 150 Hz, preferably between 30 Hz and 70 Hz” [0016].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the frequency of the welding is in a range of from 45 to 130 Hz in the moving direction of the welding wire. As described in the rejection of claim 1, Schorghuber indicates that the selected frequency depends on the workpiece to be processed. Schorghuber also states, “[t]he frequency of the melt bath vibration can be selectively influenced through the movement frequency of the welding wire. By choosing a low movement frequency, the natural vibration of the melt bath can be strongly reduced in a simple manner so as to avoid weld spatter. Similarly, an increase of the movement frequency will lead to an increase in the natural vibration of the melt bath and, hence, improve the gap bridging ability in an advantageous manner. It is, thus, feasible, by the adjustment of the movement frequency, to enforce a selective excitation of the vibration of the melt bath” [0017]. It would have been obvious to one of ordinary skill in the art to select a frequency that reduces or avoids weld spatter, and/or improves gap bridging ability as desired. Furthermore, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.

Regarding claim 6, Schorghuber does not expressly disclose wherein the frequency of the welding is in a range of from 70 Hz to 110 Hz in the moving direction of the welding wire.
However, Schorghuber discloses wherein “the movement frequency is set between 1 Hz and 150 Hz, preferably between 30 Hz and 70 Hz” [0016].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the frequency of the welding is in a range of from 70 Hz to 110 Hz in the moving direction of the welding wire. As described in the rejection of claim 1, Schorghuber indicates that the selected frequency depends on the workpiece to be processed. Schorghuber also states, “[t]he frequency of the melt bath vibration can be selectively influenced through the movement frequency of the welding wire. By choosing a low movement frequency, the natural vibration of the melt bath can be strongly reduced in a simple manner so as to avoid weld spatter. Similarly, an increase of the movement frequency will lead to an increase in the natural vibration of the melt bath and, hence, improve the gap bridging ability in an advantageous manner. It is, thus, feasible, by the adjustment of the movement frequency, to enforce a selective excitation of the vibration of the melt bath” [0017]. It would have been obvious to one of ordinary skill in the art to select a frequency that reduces or avoids weld spatter, and/or improves gap bridging ability as desired. Furthermore, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.

Regarding claim 17, Schorghuber does not expressly disclose wherein the Cu is present in the welding wire.
Yonker discloses wherein the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Cu is present in the welding wire. As described in the rejection of claim 1, one of ordinary skill in the art would have been motivated to utilize a welding wire having the composition described in Yonker to achieve the benefits listed in the rejection of claim 1.

Regarding claim 26, Schorghuber does not expressly disclose wherein the frequency of the welding is in a range of from 75 to 160 Hz in the moving direction of the welding wire.
However, Schorghuber discloses wherein “the movement frequency is set between 1 Hz and 150 Hz, preferably between 30 Hz and 70 Hz” [0016].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the frequency of the welding is in a range of from 75 to 160 Hz in the moving direction of the welding wire. As described in the rejection of claim 1, Schorghuber indicates that the selected frequency depends on the workpiece to be processed. Schorghuber also states, “[t]he frequency of the melt bath vibration can be selectively influenced through the movement frequency of the welding wire. By choosing a low movement frequency, the natural vibration of the melt bath can be strongly reduced in a simple manner so as to avoid weld spatter. Similarly, an increase of the movement frequency will lead to an increase in the natural vibration of the melt bath and, hence, improve the gap bridging ability in an advantageous manner. It is, thus, feasible, by the adjustment of the movement frequency, to enforce a selective excitation of the vibration of the melt bath” [0017]. It would have been obvious to one of ordinary skill in the art to select a frequency that reduces or avoids weld spatter, and/or improves gap bridging ability as desired. Furthermore, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.

Regarding claim 27, Schorghuber / Yonker does not expressly disclose wherein at least 50 mass% of slag, based on total slag mass produced in the welding is agglomerated in vicinity of a crater.
However, the courts have held that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (quoting Minton v. Nat' l Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1.

Claims 3, 14, 16, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schorghuber / Yonker in view of Nishi et al. (US 3,258,842).
Regarding claim 3, Schorghuber / Yonker do not expressly disclose wherein the S and Al in the welding wire satisfy a content relationship: 0.3 ≤ S x 10 + Al ≤ 0.7. Rather, Yonker discloses wherein 0.0 ≤ S x 10 + Al ≤ 0.25. That is, the welding wire described in Yonker includes “0.00 to 0.025 weight percent sulfur” [Col. 2, lines 40-41], and does not include aluminum.
However, Schorghuber acknowledges that aluminum is included in similar welding wires, and that aluminum was considered an “expensive additive” that could be included to when welding “oily or dirty steels” [Col. 1, lines 25-29].
Nishi is directed toward a gas-shielded arc welding method [Title]. Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C). The mass percentages of S and Al satisfy 0.3 ≤ S x 10 + Al ≤ 0.7. Specifically, S x 10 + Al = 0.41 for Wire C.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the S and Al in the welding wire satisfy a content relationship: 0.3 ≤ S x 10 + Al ≤ 0.7.  Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 

Regarding claim 14, Schorghuber / Yonker does not expressly disclose wherein the Al is present in the welding wire.
Nishi discloses wherein the Al is present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al is present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14].

Regarding claim 16, Schorghuber / Yonker does not expressly disclose wherein the Ti is present in the welding wire.
Nishi discloses wherein the Ti is present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Ti is present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 

Regarding claim 19, Schorghuber / Yonker does not expressly disclose wherein the Al and the Ti are present in the welding wire.
Nishi discloses wherein the Al and the Ti are present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al and the Ti are present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 

Regarding claim 20, Schorghuber / Yonker does not expressly disclose wherein the Al and the Cu are present in the welding wire. However, Yonker discloses wherein the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
Nishi discloses wherein the Al and the Cu are present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al and the Cu are present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 

Regarding claim 23, Schorghuber / Yonker does not expressly disclose wherein the Al, the Ti, and the Cu are present in the welding wire. However, Yonker discloses wherein the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
Nishi discloses wherein the Al, the Ti, and the Cu are present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al, the Ti, and the Cu are present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schorghuber / Yonker in view of Kawamoto et al. (US 2014/0202993).
Regarding claim 4, Schorghuber / Yonker do not expressly disclose wherein the steel sheet has a thickness in a range of from 0.6 to 5 mm.
Kawamoto is directed toward an arc welding method utilizing a welding wire [0002]. Kawamoto discloses wherein a steel sheet has a thickness in a range of from 0.6 to 5 mm (“steel sheets having a thickness of 1.6 mm” [0008]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the steel sheet has a thickness in a range of from 0.6 to 5 mm. This allows for welding a steel sheet having a desired thickness such that a desired end product is obtained.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schorghuber / Yonker in view of Zhang et al. (CN 106607641).
Regarding claim 7, Schorghuber does not expressly disclose wherein the welding is performed at a welding current in a range of from 80 to 350 A as an average value thereof and a travel speed of 60 cm/min or more.
However, Schorghuber discloses, “the operating current 41 may, for instance, be 50 A to 500 A” [0052].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the welding is performed at a welding current in a range of from 80 to 350 A as an average value thereof. Schorghuber states, “[t]he welding current and/or the welding voltage are controlled during the arc phase in such a way that the welding rod melts, forming a droplet and that during the short-circuit phase a breaking of the short-circuit is suppressed by means of the welding current” [Abstract]. One of ordinary skill in the art would be able to select an appropriate current value that results in melting the welding rod/wire as desired without causing excessive heating to the welding rod/wire or the workpiece. Additionally, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I.
Zhang is directed toward an arc welding method utilizing a welding wire [Abstract]. Zhang discloses wherein welding is performed at a travel speed of 60 cm/min or more (“the welding speed ranges from 12 mm/s to 25 mm/s” [Abstract]; 12 mm/s is equal to 72 cm/min).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein welding is performed at a travel speed of 60 cm/min or more. Both Schorghuber and Zhang disclose wherein the type of arc welding is cold metal transfer welding [Title of each of these references]; however, Schorghuber does not expressly disclose a travel speed. The use of a travel speed of 60 cm/min or more is merely the simple substitution of one known element, as disclosed in Zhang, for the undisclosed travel speed in Schorghuber, to achieve the predictable result that cold metal transfer welding is performed as desired.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schorghuber / Yonker in view of Nako et al. (US 2015/0314400).
Regarding claim 15, Schorghuber / Yonker does not expressly disclose wherein the Mo is present in the welding wire.
Nako is directed toward a welding wire used in arc welding [0001]. Nako discloses a welding wire including molybdenum (“the Mo content is set to 2.0% or less” [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Mo is present in the welding wire. Nako states, “Mo is a useful element for improving the strength of the weld metal. When a Mo content is more than 2.0%, generation of retained austenite is suppressed and thus the required amount of retained austenite cannot be obtained. As a result, the resistance to hydrogen embrittlement of the weld metal deteriorates. Consequently, the Mo content is set to 2.0% or less” [0097].

Claims 18, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schorghuber / Yonker / Nishi in view of Nako et al. (US 2015/0314400).
Regarding claim 18, Schorghuber / Yonker do not expressly disclose wherein the Al and the Mo are present in the welding wire.
Nishi discloses wherein the Al is present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)). Nishi further discloses that molybdenum can also be added to the welding wire "to further improve the characteristics of the welded part" [Col. 2, line 23-26]. However, Nishi does not expressly disclose the claimed range of the molybdenum.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al is present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 
Nako discloses a welding wire including molybdenum (“the Mo content is set to 2.0% or less” [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Mo is present in the welding wire. Nako states, “Mo is a useful element for improving the strength of the weld metal. When a Mo content is more than 2.0%, generation of retained austenite is suppressed and thus the required amount of retained austenite cannot be obtained. As a result, the resistance to hydrogen embrittlement of the weld metal deteriorates. Consequently, the Mo content is set to 2.0% or less” [0097].
Regarding claim 21, Schorghuber / Yonker does not expressly disclose wherein the Al, the Mo, and the Ti are present in the welding wire. Nishi discloses wherein the Al and the Ti are present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)). Nishi further discloses that molybdenum can also be added to the welding wire "to further improve the characteristics of the welded part" [Col. 2, line 23-26]. However, Nishi does not expressly disclose the claimed range of the molybdenum.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al and the Ti are present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 
Nako discloses a welding wire including molybdenum (“the Mo content is set to 2.0% or less” [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Mo is present in the welding wire. Nako states, “Mo is a useful element for improving the strength of the weld metal. When a Mo content is more than 2.0%, generation of retained austenite is suppressed and thus the required amount of retained austenite cannot be obtained. As a result, the resistance to hydrogen embrittlement of the weld metal deteriorates. Consequently, the Mo content is set to 2.0% or less” [0097].

Regarding claim 22, Schorghuber does not expressly disclose wherein the Al, the Mo, and the Cu are present in the welding wire.
Yonker discloses wherein the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Cu is present in the welding wire. Yonker states that the welding wire with the described composition is relatively low-cost, results in improved deoxidation, reduces the potential for weld deposit hot cracking, improves fatigue properties and appearance, and reduces splatter, as compared to prior art welding wires [Col. 2, line 60 – Col. 3, line 18]. Therefore, one of ordinary skill in the art would have been motivated to utilize a welding wire having the composition described in Yonker to achieve the benefits listed above.
Yonker does not expressly disclose wherein the Al and the Mo are present in the welding wire.
Nishi discloses wherein the Al is present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al is present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 
Nishi does not expressly disclose wherein the Mo is present in the welding wire.
Nako discloses a welding wire including molybdenum (“the Mo content is set to 2.0% or less” [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Mo is present in the welding wire. Nako states, “Mo is a useful element for improving the strength of the weld metal. When a Mo content is more than 2.0%, generation of retained austenite is suppressed and thus the required amount of retained austenite cannot be obtained. As a result, the resistance to hydrogen embrittlement of the weld metal deteriorates. Consequently, the Mo content is set to 2.0% or less” [0097].

Regarding claim 24, Schorghuber does not expressly disclose wherein the welding wire has the Mo, the Ti, and the Cu are present in the welding wire.
Yonker discloses wherein the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Cu is present in the welding wire. As described in the rejection of claim 1, one of ordinary skill in the art would have been motivated to utilize a welding wire having the composition described in Yonker to achieve the benefits listed in the rejection of claim 1.
Nishi discloses wherein the Ti is present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Ti is present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 
Nako discloses a welding wire including molybdenum (“the Mo content is set to 2.0% or less” [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Mo is present in the welding wire. Nako states, “Mo is a useful element for improving the strength of the weld metal. When a Mo content is more than 2.0%, generation of retained austenite is suppressed and thus the required amount of retained austenite cannot be obtained. As a result, the resistance to hydrogen embrittlement of the weld metal deteriorates. Consequently, the Mo content is set to 2.0% or less” [0097].

Regarding claim 25, Schorghuber does not expressly disclose wherein the welding wire has the Al, the Mo, the Ti, and the Cu are present in the welding wire.
Yonker discloses wherein the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Cu is present in the welding wire. As described in the rejection of claim 1, one of ordinary skill in the art would have been motivated to utilize a welding wire having the composition described in Yonker to achieve the benefits listed in the rejection of claim 1.
Nishi discloses wherein the Al and the Ti are present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al and the Ti are present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 
Nako discloses a welding wire including molybdenum (“the Mo content is set to 2.0% or less” [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Mo is present in the welding wire. Nako states, “Mo is a useful element for improving the strength of the weld metal. When a Mo content is more than 2.0%, generation of retained austenite is suppressed and thus the required amount of retained austenite cannot be obtained. As a result, the resistance to hydrogen embrittlement of the weld metal deteriorates. Consequently, the Mo content is set to 2.0% or less” [0097].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761